Citation Nr: 1809485	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.   14-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase rating in excess of 30 percent for hypertensive heart disease and valvular heart disease. 

2.   Entitlement to service connection for an acquired psychiatric disorder, to include depression, a psychosis, and posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his mother
ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1984 to August 1998.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU during his hearing.  Therefore, the issue of entitlement to TDIU is before the Board.

In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disorder, however diagnosed.  The issues have been recharacterized accordingly as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Heart Condition 

In October 2017, the Veteran testified that his last VA examination was in 2012.  He indicated that since his last examination his condition was worse.  The Veteran reported that he had shortness of breath and chest pains.  He stated that he had chest pains at least twice a month.  He testified that he experienced headaches and coldness in different limbs because of his heart condition.  Accordingly, on remand, a VA cardiovascular examination is necessary to assess the current severity of the Veteran's service-connected heart disease.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Acquired Psychiatric Disorder

In October 2017, the Veteran testified that off the record he spoke with his supervisors, commanding officer, and sergeant major about his mental condition.  He testified that when he was out of the service he had many problems with everyday occurrences.  The Veteran reported that he received treatment at McGuire Hospital for approximately a year.  He stated that he now received treatment at the VAMC in Hampton, VA.  He testified that he had nightmares and kicked his wife in his sleep.  The Veteran testified that he had been diagnosed with depression in February 2006 and that he has had the ongoing symptoms since he was in service.  

Moreover, further review of the claims folder indicated that the Veteran marked "yes" for frequent trouble sleeping, depression or excessive worry in different service treatment records.  Notably, the January 1997, November 1997, and the June 1998 separation examination the Veteran marked "yes" to frequent trouble sleeping and depression or excessive worry.  Additionally, post-service treatment records indicated that the Veteran is diagnosed with depression.  The Veteran has not been afforded a VA examination.  Therefore, the Board finds while on remand the RO should schedule the Veteran a VA psychiatric examination. 

TDIU

In October 2017, the Veteran testified that his service-connected disabilities prevented him from working.  He stated that when he was out of the service he worked at an auto parts store.  He testified that he could not keep a job because he could not handle dealing with the public/people.  The Board finds that additional development is necessary regarding entitlement to TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the name of any healthcare provider who has treated him for his depression.  An attempt to obtain any adequately identified records should be made.  All such available records should be associated with the Veteran's claims folder.

(The Veteran testified that he received treatment at McGuire Hospital for approximately a year for his mental condition.)

2.  Obtain any updated VA treatment records of relevance for the Veteran's current claims.

3.   After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his heart disability.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected heart disease, in accordance with the rating criteria specified at 38 C.F.R. § 4.104, Diagnostic Codes 7000 and 7007

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disorder, to include PTSD and depression.  The claims file and a copy of this Remand must be made available to the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

Following an examination, the VA examiner is requested to address the following:

 a)  Please state all of the Veteran's current psychiatric diagnoses.

 b) The examiner should state whether it is at least as likely as not that depression or any other psychiatric disorder manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.

The examiner should address the Veteran's service treatment records in January 1997, November 1997, and the June 1998 separation examination where the Veteran marked "yes" to frequent trouble sleeping and depression or excessive worry.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  Copies of all pertinent records in the Veteran's claims file must be made available to the examiner.

5.  Fully develop and adjudicate the derivative claim of TDIU entitlement.  If this additional benefit is denied, advise the Veteran of this and of his procedural and appellate rights.  If he files a timely Notice of Disagreement (NOD) and, after receiving a Statement of the (SOC), also files a timely Substantive Appeal (VA Form 9 or equivalent), then return this derivative claim to the Board for further appellate consideration.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




